Case: 14-50242      Document: 00512844070         Page: 1    Date Filed: 11/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-50242
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     November 20, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff–Appellee

v.

REYNALDO MALDONADO-GARCIA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-2411-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Reynaldo Maldonado-Garcia appeals the 37-month within-guidelines
sentence imposed following his guilty plea conviction for illegally reentering
the United States after having been deported. Maldonado-Garcia challenges
the substantive reasonableness of his sentence on the ground that it is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). He
argues that his sentence overstates the seriousness of his illegal reentry


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50242    Document: 00512844070     Page: 2   Date Filed: 11/20/2014


                                 No. 14-50242

offense because the offense is essentially an international trespass and that
the illegal reentry Guideline, U.S.S.G. § 2L1.2, is not empirically based and
results in the double counting of prior criminal convictions.
      This court reviews sentences for “reasonableness,” applying an
abuse-of-discretion standard of review. Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
“[A] sentence within a properly calculated Guideline range is presumptively
reasonable.”   United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Although Maldonado-Garcia asserts that a presumption of reasonableness
should not apply to a within-guidelines sentence that was imposed under
§ 2L1.2 because that Guideline lacks an empirical basis, he concedes that the
issue is foreclosed. See United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir.
2009).
      Further, we have rejected the arguments that illegal reentry is merely
an international trespass offense that is treated too harshly under § 2L1.2, see
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006), and that a
sentence imposed pursuant to § 2L1.2 is greater than necessary to meet
§ 3553(a)’s goals as a result of any double counting inherent in that Guideline,
see Duarte, 569 F.3d at 529-31. Moreover, Maldonado-Garcia’s dissatisfaction
with the Sentencing Commission’s decision to place significant emphasis on
prior convictions in illegal reentry cases does not render his sentence, imposed
in line with that policy, beyond the discretion of the district court. See United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      Finally, although Maldonado-Garcia argues that the guidelines range
does not adequately account for his personal history and characteristics and
that his sentence is greater than necessary to provide adequate deterrence and
to protect the public, the record does not reflect that his within-guidelines



                                       2
    Case: 14-50242     Document: 00512844070      Page: 3    Date Filed: 11/20/2014


                                  No. 14-50242

sentence “does not account for a factor that should receive significant
weight, . . . gives significant weight to an irrelevant or improper factor, or . . .
represents a clear error of judgment in balancing sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Accordingly, he has failed
to rebut the presumption of reasonableness that attaches to his within-
guidelines range sentence. See id.
      The judgment of the district court is AFFIRMED.




                                         3